UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7653



EDISON CHAVIS, SR.,

                                            Plaintiff - Appellant,

          versus


MORRIS BEDSOLE; ANN CAMPBELL; EARL BUTLER,
a/k/a Moose; DAN FORD; MORRIS SIMPSON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     W. Earl Britt, District
Judge. (CA-95-700-5-BR)


Submitted:   November 6, 1997          Decided:     November 18, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edison Chavis, Sr., Appellant Pro Se. Bobby Grey Deaver, Fayette-
ville, North Carolina; Larry James McGlothlin, Fayetteville, North
Carolina; Douglas Edward Canders, CUMBERLAND COUNTY ATTORNEY'S
OFFICE, Fayetteville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Chavis
v. Bedsole, No. CA-95-700-5-BR (E.D.N.C. Sept. 13, 1996). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2